UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2175



In re: CONRAD R. PATTERSON,

                    Petitioner.


                         On Petition for Writ of Habeas Corpus.


Submitted: January 18, 2018                                       Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Conrad R. Patterson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Conrad R. Patterson has filed an original petition for a writ of habeas corpus, seeking

release from jail and dismissal of an indictment issued in Wake County, North Carolina.

We ordinarily decline to entertain original habeas corpus petitions under 28 U.S.C. § 2241

(2012), and this case presents no reason to depart from this practice. Because Patterson

appears to be awaiting trial in Wake County and has failed to exhaust the remedies

available in the North Carolina courts, we conclude that the interests of justice would not

be served by transferring this case to the district court. See 28 U.S.C. §§ 1631, 2241(b)

(2012). Accordingly, we deny leave to proceed in forma pauperis and dismiss the petition.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                    PETITION DISMISSED




                                              2